--------------------------------------------------------------------------------

Exhibit 10.24
 
Lease of Business Premises
 
This Lease, dated the              day of February, 2009
 
Between
 
WALTER ZIMMERER & SON (732) 842-9595
P.O. Box O
157 Broad Street, Suite #203
Red Bank, NJ 07701
     
Parties
 
herein referred to as the Landlord, and
         
BigString Corporation
3 Harding Road, Suite E
Red Bank, NJ 07701
         
hereinafter referred to as Tenant,
         
WITNESSETH:  That the Landlord hereby demises and leases unto the Tenant, and
the Tenant hereby hires and takes from the Landlord for the term and upon the
rentals hereinafter specified, the premises described as follows, situated .in
the Boro of Red Bank County of Monmouth and State of New Jersey
     
Premises
 
Being known as Suite 109, 1,426 square feet of office space on the first floor
of the northwest side, together with the use in common with other tenants of
lavatories, corridors and elevators, in the building known as 157 Broad Street,
Red Bank, New Jersey.
     
Term
 
The term of this demise shall be for One Year, One Month*
 
*Landlord shall have the premises at affable for occupancy on March 1, 2009 and
there shall be no rent due until April 1, 2009.
 
 
Beginning March 1, 2009 and ending March 31, 2010
 
The rent for the demised terms shall be Twenty Seven Thousand Six Hundred and
00/100 ($27,600.00)
 
The said rent is to be payable monthly in advance on the first day of each
calendar month for the term hereof, in installments as follows:
     
Payment of Rent
 
4/1/09-3/31/10= $2,300.00
 
at the office of Walter Zimmerer & Son, P.O. Box O, Red Bank, NJ 07701 or as may
be otherwise directed by Landlord in writing.
         
THE ABOVE LETTING IS UPON THE FOLLOWING CONDITIONS:
Peaceful Possession
 
First. – The Landlord covenants that the Tenant on paying the said rental and
performing the covenants and conditions in this Lease contained, shall and may
peaceably and quietly have, hold and enjoy the demised premises for the term
aforesaid.
     
Purpose
 
Second. –  The Tenant covenants and agrees to use the demised premises as a
 
General Office
 
And agrees not to use or permit the premises to be used for any other purpose
without the prior written consent of the landlord endorsed hereon.
     
Default in Pay-
ment of Rent
 
Third. – The Tenant shall, without any previous demand therefore, pay to the
Landlord, or its agent, the said rent at the times and in the manner above
provided.  In the event of the non-

 
1

--------------------------------------------------------------------------------




Abandonment Of Premises
 
Re-entry and Reletting by Landlord
 
Tenant Liable for Deficiency
 
Lien of Landlord to Secure Performance Attorney’s Fees
 
payment of said rent, or any installment thereof, at the times and in the manner
above provided, and if the same shall remain in default for ten days after
becoming due, or if the Tenant shall be dispossessed for non-payment of rent, or
if the leased premises shall be deserted or vacated, the Landlord or its agents
shall have the right to and may enter the said premises as the agent of the
Tenant, either by force or otherwise, without being liable for any prosecution
or damages therefore, and may relet the premises as the agent of the Tenant, and
receive the rent therefore, upon such terms as shall be satisfactory to the
Landlord, and all rights of the Tenant to repossess the premises under this
lease shall be forfeited.  Such re-entry by the Landlord shall not operate to
release the Tenant from any rent to be paid or covenants to be performed
hereunder during the full term of this lease.  For the purpose of reletting, the
landlord shall be authorized to make such repairs or alterations in or to the
leased premises as may be necessary to place the same in good order and
condition.  The Tenant shall be liable to the Landlord for the cost of such
repairs or alterations, and all expenses of such reletting.  If the sum realized
or to be realized from the reletting is insufficient to satisfy the monthly or
term rent provided in this lease, the Landlord, at its option, may require the
Tenant to pay such deficiency month by month, or may hold the Tenant in advance
for the entire deficiency to be realized during the term of the reletting.  The
tenant shall not be entitled to any surplus accruing as a result of the
reletting.  The Landlord is hereby granted a lien, in addition to any statutory
lien or right to distrain that may exist on all personal property of the Tenant
in or upon the demised premises, to secure payment of the rent and performance
of the covenants and conditions of this lease.  The Landlord shall have the
right as agent of the Tenant, to take possession of any furniture, fixtures or
other personal property of the Tenant found in or about the premises, and sell
the same at public or private sale and to apply the proceeds thereof to the
payment of any monies becoming due under this lease, the Tenant hereby waiving
the benefit of all laws exempting property from execution, levy and sale on
distress or judgment.  The Tenant agrees to pay, as additional rent, all
attorney’s fees and other expenses incurred by the Landlord in enforcing any of
the obligations under this lease.
     
Sub-letting and Assignment
 
Fourth. – The Tenant shall not sub-let the demised premises nor any portion
thereof, nor shall this lease be assigned by the Tenant without the prior
written consent of the Landlord endorsed hereon.  If tenant needs to sublet,
landlord must first be consulted and any sub-let will be considered only at
current market rates.  Administrative costs and brokerage commission will he
charged for re-letting by Landlord.
     
Conditions of Premises,
 
 
Alterations and Improvements
 
 
Termination Inflammable Materials
 
Fifth. – The Tenant has examined the demised premises, and accepts them in their
present condition (except as otherwise expressly provided herein) and without
any representations on the part of the Landlord or its agent as to the present
or future condition of the said premises.  The Tenant shall keep the demised
premises in good condition, and shall redecorate, paint and renovate the said
premises as may be necessary to keep them in repair and good appearance.  The
Tenant shall quit and surrender the premises at the end of the demised term in
as good condition as the reasonable use thereof will permit.  The Tenant shall
not make any alterations, additions, or improvements to said premises without
the prior written consent of the Landlord.  All erections, alterations,
additions and improvements, whether temporary or permanent in character, which
may be made upon the premises either by the Landlord or the Tenant, except
furniture or movable trade fixtures installed at the expense of the Tenant,
shall be the property of the Landlord and shall remain upon and be surrendered
with the premises as a part thereof at the termination of this Lease, without
compensation to the Tenant.  The Tenant further agrees to keep said premises and
all parts thereof in a clean and sanitary condition and free from trash,
inflammable material and other objectionable matter.
     
Mechanics’ Liens
 
Sixth. – In the event that any mechanics’ lien is filed against the premises as
a result of alterations, additions or improvements made by the Tenant, the
Landlord, at its option, after thirty days notice to Tenant, may terminate this
least and may pay the said lien, without inquiring into the validity thereof,
and the Tenant shall forthwith reimburse the Landlord the total expense incurred
by the Landlord in discharging the said lien, as additional rent hereunder.
     
Insurance
 
Seventh. – Tenant  shall obtain, pay for, and keep in effect, for the benefit of
the Landlord and the Tenant, Public Liability Insurance on the Rental
space.  The insurance company must be acceptable to the Landlord, provided
Landlord shall act reasonable in judging such company’s acceptability.  The
coverage must be at least the minimum amount of $1,000,000.00 under this
Lease.   Landlord shall be named as an additional insured on such policy.  All
such policies shall state that the insurance company cannot cancel or refuse to
renew without at least ten (10) days

 
2

--------------------------------------------------------------------------------





   
written notice to the Landlord.  Tenant shall deliver a certificate of insurance
to the Landlord, with proof of full payment of the first year’s premium prior to
Landlord granting access to the premises to the Tenant.  Tenant shall deliver a
renewal certificate of insurance to Landlord not less than 15 days before the
expiration date of each policy.  Landlord and Tenant shall each obtain their own
insurance for fire and other casualty as to that property in which that party
has an insurable interest.
     
Glass
 
The Tenant agrees to replace at the Tenant’s expense any and all glass that may
become broken in and on the demised premises.  Plate glass and mirrors, if any,
shall be insured by the Tenant at their full insurable value in a company
satisfactory to the Landlord.
     
Liability of Landlord
 
Eighth. – The Landlord shall not be responsible for the loss of or damage to
property, or injury to persons, occurring in or about the demised premises, by
reason of an existing or future condition, detect, matter or thing in said
demised premises or the property of which the premises are a part, or for the
acts, omissions or negligence of other persons or tenants in and about the said
property.  The Tenant agrees to indemnify and save the Landlord harmless from
all claims and liability for losses of or damage to property, or injuries to
persons occurring in or about the demised premises.  The tenant at his own
expense shall supply a business liability insurance certificate stating landlord
as an additional insured to the landlord, with minimum liability coverage in the
amount of $1,000.000.00.  All policies shall state that the insurance company
cannot cancel or refuse to renew without at least 10 days written notice to the
Landlord.
     
Services and Utilities
 
Ninth. – Utilities and services furnished to the demised premises for the
benefit of the Tenant shall be provided and paid for as follows:  water by the
Landlord; electricity by the Tenant; heat by the Tenant; air conditioning by the
Tenant, hot water by the Landlord;
 
Tenants shall be responsible directly to the Landlord for their 38% share of the
electrical usage from the Jersey Central Power & Light Co. (JCP&L) for Meter No.
G28742896. Landlord shall keep the bill in their name and invoice Tenant on a
monthly basis for their share.
 
The Landlord shall not be liable for any interruption or delay in any of the
above services for any reason.
It is understood that the trash is picked up each evening from a container
provided by Landlord in designated area of parking lot.  Tenant shall deposit
their office trash in said container.  *See paragraph #29.
     
Right to
Inspect and
Exhibit
 
Tenth. – The Landlord, or its agents, shall have the right to enter the demised
premises at reasonable hours in the day or night, to examine the same, or to run
telephone or other wires, or to make such repairs, additions or alterations as
it shall deem necessary for the safety, preservation or restoration of the
improvements, or for the safety or convenience of the occupants or users thereof
(there being no obligation, however, on the part of the Landlord to make any
such repairs, additions or alterations), or to exhibit the same to prospective
purchasers and put upon the premises a suitable “For Sale” sign.  For three
months prior to the expiration of the demised term, the Landlord, or its agents,
may similarly exhibit the premises to prospective tenants, and may place the
usual “To Let” signs thereon.
     
Damage by Fire,
Explosion the Elements or Otherwise
 
Eleventh. – In the event of the destruction demised premises or the building
containing the said premises by fire, explosion, the elements or otherwise
during the term hereby created, or previous thereto, or such partial destruction
thereof as to render the premises wholly untenantable or unfit for occupancy, or
shall the demised premises be so badly injured that the same cannot be repaired
within ninety days from the happening of such injury, then and in such case the
terms hereby created shall, at the option of the Landlord, cease and become null
and void from the date of such damaged or destruction, and the Tenant shall
immediately surrender said premises and all the Tenant’s interest therein to the
Landlord, and shall pay rent only to the time of such surrender, in which event
the Landlord may reenter and re-possess the premises thus discharge from this
lease and may remove all parties therefrom.  Should the demised premises be
rendered untenantable and unfit for occupancy, but yet be repairable within
ninety days front the happening of said injury or while repairs are being made,
but shall recommence immediately after said repairs shall be completed.  But if
the premises shall be so slightly injured as not to be rendered untenantable and
unfit for occupancy, then the Landlord agrees to repair the same with

 
3

--------------------------------------------------------------------------------





   
reasonable promptness and in that case the rent accrued and accruing shall not
cease or determine.  The Tenant shall immediately notify the Landlord in case of
fire or other damage to the premises.
     
Observation
Of Laws,
Ordinances, Rules and Regulations
 
Twelfth. – The Tenant agrees to observe and comply with all laws, ordinances,
rules and regulations of the Federal, State, County and Municipal authorities
applicable to the business to to be conducted by the Tenant in the demised
premises.  The Tenant agrees not to do or permit anything to be done in said
premises. or keep anything therein, which will increase the rate of fire
insurance premiums on the improvements or any part thereof, or on property kept
therein, or which will obstruct or interfere with the rights of other tenants,
or conflict with the regulations of the Fire Department or with any insurance
polices upon said improvements or any part thereof.  In the event of any
increase in insurance premiums resulting from the Tenant’s occupancy of’ the
premises, or from any act or omission on the part of the Tenant, the Tenant
agrees to pay said increase in insurance premiums on the improvements or
contents thereof as additional rent.
     
Signs
 
Thirteenth. – No sign, advertisement or notice shall be affixed to or placed
upon any part of the demised premises by the Tenant, except in such manner, and
of such size, design and color as shall be approved in advance in writing by the
Landlord.
     
Subordination of Mortgages and Deeds of Trust
 
Fourteenth. – This lease is subject and is hereby subordinated to all present
and future mortgages, deeds of trust and other encumbrances affecting the
demised premises or the property of which the premises are a part.  The Tenant
agrees to execute, at no expense to the Landlord, any any instrument which may
be deemed necessary or desirable by the Landlord to further effect the
subordination of this lease to any such mortgage, deed of trust or encumbrance.
     
Sale of Premises
 
Fifteenth. – In event of the sale by the Landlord of the demised premises, or
the property of which said, premises are a part, the landlord or the purchaser
may terminate this lease on the thirtieth day of April in any year upon giving
the Tenant notice of such termination prior to the first day of January in the
same year.
     
Rules and Regulations of Landlord
 
Sixteenth. – The rules and regulations regarding the demised premises, affixed
to this lease, if any, as well as any other and further reasonable rules and
regulations which shall be made by the Landlord, shall be observed by the Tenant
and by the Tenant’s employees, agents and customers.  The Landlord. reserves the
right to rescind any presently existing rules applicable to the demised
premises, and to make such other and further reasonable rules and regulations
as, in its judgment, may from time to time be desirable for the safety, care and
cleanliness of the premises, and for the preservation of good order therein,
which rules, when so made and notice thereof given to the Tenant, shall have the
same force and effect as if originally made a part of this lease.  Such other
and further rules shall not, however, be inconsistent with the proper and
rightful enjoyment by the Tenant of the demised premises.
     
Violation of
Covenants,
Forfeiture of Lease, Re-
entry of
Landlord
 
Non-waiver or Breach
 
Seventeenth. – In case of violation by the Tenant of any of the covenants,
agreements and conditions of this lease, or of the rules and regulations now or
hereafter to be reasonably established by the Landlord, and upon failure to
discontinue such violation within ten days after notice thereof given to the
Tenant, this lease shall thenceforth, at the option of the Landlord, become null
and void, and the Landlord may re-enter without further notice of demand.  The
Landlord rent in such case shall become due, be apportioned and paid on and up
to the day of such re-entry, and the Tenant shall be liable for all loss or
damage resulting from such violation as aforesaid.  No waiver by the Landlord of
any violation or breach of condition by the Tenant shall constitute or be
construed as a waiver of any other violation or breach of condition, nor shall
lapse of time after breach of condition by the Tenant before the Landlord shall
exercise its option under this paragraph operate to defeat the right of the
landlord to declare this least null and void and to re-enter upon the demised
premises after the said breach or violation.
     
Notices
 
Eighteenth. – All notices and demands, legal or otherwise, incidental to this
lease, or the occupation of the demised premises shall be in writing.  If the
Landlord or its agent desires to give or serve upon the Tenant any notice or
demand, it shall be sufficient to send a copy thereof by registered mail,
addressed to the Tenant at the demised premises, or to lease a copy thereof with
a person of suitable age found on the premises, or to pose a copy thereof upon
the door to said premises.  Notices from the Tenant to the Landlord shall be
sent by registered mail or delivered to the Landlord at the place hereinbefore
designated for the payment of rent, or to such

 
4

--------------------------------------------------------------------------------





   
party or place as the Landlord may from time to time designate in writing.
     
Bankruptcy,
Insolvency, Assignment for
Benefit of
Creditors
 
Nineteenth. – In is further agreed that if at any time during the term of this
lease the Tenant shall make any assignment for the benefit of creditors, or be
decreed insolvent or bankrupt according to law, or if a receiver shall be
appointed for the Tenant, then the Landlord may, at its option, terminate this
lease, exercise of such option to be evidenced by notice to that effect served
upon the assignee, receiver, trustee or other person in charge of the
liquidation of the property of the Tenant or the Tenant’s estate, but such
termination shall not release or discharge any payment of rent payable hereunder
and then accrued, or any liability then accrued by reason of any agreement or
covenant herein contained on the part of the Tenant, or the Tenant’s legal
representatives.
     
Holding over by Tenant
 
Twentieth. – In the event that the Tenant shall remain in the demised premises
after the expiration of the term of this tease without having executed a new
written lease with the Landlord, such holding over shall not constitute a
renewal or extension of this lease.  The Landlord may, at its option, elect to
treat the Tenant as one who has not removed at the end of his term, and
thereupon be entitled to all the remedies against the Tenant provided by law in
that situation, or the Landlord may elect, at its option, to construe such
holding over as a tenancy from month to month, subject to all the terms and
conditions of this lease, except as to duration thereof, and in that event the
Tenant shall pay monthly rent in advance at the rate of $4,000.00 per month.
     
Eminent Domain, Condemnation
 
Twenty-first. – If the property or any part thereof wherein the demised premises
are located shall be taken by public or quasi-public authority under any power
of eminent domain or condemnation, this lease, at the option of the Landlord
shall forthwith terminate and the Tenant shall have no claim or interest in or
to any award of damages for such taking.
     
Security
 
Twenty-second. – The Tenant has this day deposited with the Landlord the sum of
$4,600.00* as security for the full and faithful performance by the Tenant of
all the terms, covenants and conditions of this lease upon the Tenant’s part to
be performed, which said sum shall be returned to the Tenant after the time
fixed as the expiration of the term herein, provided the Tenant has fully and
faithfully carried out all the said terms, covenants and conditions on Tenant’s
part to be performed.  In the event of a bona fide sale, subject to this lease,
the landlord shall have the right to transfer the security to the vendor for the
benefit of the Tenant and the Landlord shall be considered released by the
Tenant from all liability for the return of such security, and the Tenant agrees
to look to the new Landlord solely for the return of the said security, and it
is agreed that this shall apply to every transfer or assignment made of the
security to a new Landlord.  The security deposited under this lease shall not
be mortgaged, assigned or encumbered by the Tenant without the written consent
of the Landlord.  No portion of the security deposit, deposited here under
$4,600.00* may be applied by tenant against any rental obligation due here
under. *5,670.00 is on hand under a prior lease.  $1,070.00 shall be returned to
Tenant upon the execution of this lease.
     
Arbitration
 
Twenty-third. – Any dispute arising under this lease shall be settled by
arbitration Then Landlord and Tenant shall each choose an arbitrator, and the
two arbitrators thus chosen shall select a third arbitrator.  The findings and
award of the three arbitrators thus chosen shall be final and binding on the
parties hereto.
     
Delivery of Lease
 
Twenty-fourth. – No rights are to be conferred upon the Tenant until this lease
has been signed by the Landlord, and an executed copy of the lease has been
delivered to the Tenant.
     
Lease Provisions Not Exclusive
 
Twenty-fifth. – The foregoing rights and remedies are not intended to be
exclusive but a additional to all rights, and remedies the Landlord would
otherwise have by law.
     
Leasing Binding On Heirs, Successors, Etc.
 
Twenty-sixth. – All of the terms, covenants and conditions of this lease shall
inure to the benefit of and be binding upon the respective heirs, executors,
administrators, successors and assigns of the parties hereto.  However, in the
event of the death of the Tenant, if an individual, the Landlord may, at its
option. terminate this lease by notifying the executor or administrator of the
Tenant at the demised premises.
     
Tenant
 
Twenty-seventh. – This lease and the obligation of Tenant to pay rent hereunder
and perform all

 
5

--------------------------------------------------------------------------------


 
Obligation
 
of the other covenants and agreements hereunder on part of tenant to be
performed shall in nowise be affected, impaired or excused because Landlord is
unable to supply or is delayed in supplying any service expressly or implied to
be supplied or is unable to make, or is delayed in making any repairs,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures if Landlord is prevented or delayed from so
doing by reason of governmental preemption in connection with the National
Emergency declared by the President of the United States or in connection with
any rule, order or regulation of any department or subdivision thereof of any
governmental agency or by reason of the conditions of supply and demand which
have been or are affected by the war.
     
No Oral
 
Twenty-eighth. – This instrument may not be changed orally.
Changes    
Trash & Recycle
 
Twenty-ninth. – It is understood that Tenant shall comply with the trash &
recycling program as outlined and enforced by the Boro of Red Bank and by the
Landlord.  It is understood that trash is picked up each evening by Boro of Red
Bank from a deposit container provided by landlord in designated area of parking
lot.  Tenant shall deposit his office trash in said container.
     
Late Payment
 
Thirtieth. – In every case in which Tenant is required by the terms of this
lease to pay Landlord a sum of money and payment is not made within ten (10)
days after the same becomes due, a penalty of 5% shall be paid as additional
rent along with the sum of money owed.  Interest on Late Payment - If any sum of
money is not paid within 30 days, interest shall also be payable from the first
due date at the rate of (18%) per annum calculated on a per diem basis until
paid.  However, if the amount of interest payable to the forgoing exceeds the
maximum rate allowed by law, then interest on said unpaid sums shall accrue at
the maximum rate allowed by law.  Landlord may at its option, cause such late
charge to be added to and become a part of the next succeeding monthly
installments of fixed rent to be made pursuant here to.  Any payment made shall
1st be applied to late fees, interest and other charges then to current rents.
     
Chair Pads
 
Thirty-first. – Chair desk pads must be used on the carpet under all rolling
type chairs to preserve flooring.
     
Bulb Replacement
 
Thirty-second. – Tenant shall be responsible for the cost of replacement of all
standard lamps and bulbs and all ballast used by tenant in the Demised
Premises.  The building management does provide such service and tenant will be
billed appropriately when service is used.
     
Smoke-Free
Building
 
Thirty-third. – This building is a SMOKE FREE building.  All Tenants and their
invitees are required to comply.
     
Parking
 
Thirty-fourth. – It is understood that 3 parking spaces shall be made available
for Tenant in the 3 Harding Road/Hudson St. parking lot and their employees on
an ‘as available’ basis in the lot known as 195 Broad Street, Red Bank, only.
     
Lock Changes
 
Thirty-fifth. – Landlord shall have a key for access to the entire subject
premises at all times.  Landlord may enter the premises at all times.  If Tenant
changes locks the new keys must be keyed to the Landlord’s masterkey.
     
Notification at End of Lease Term
 
Thirty-sixth. – Tenant shall notify Landlord 3 months (1/1/10) prior to
expiration of this Lease if he intends to vacate premises at the expiration of
this Lease.
     
Fire Alarms
 
Thirty-seventh. – Tenant is aware that the building has a hard-wired, central
station monitored smoke and heat detection system.  Tenant, is aware that any
call to the central station that originates from the tenant’s demised premises
and is a result of negligence of the tenant, the tenant will be responsible for
any fine that the Boro of Red Bank or the Fire Marshal’s office may impose for
response to said alarm.
     
Signatures
 
The landlord and the tenant agree to the terms of this Lease by signing
below.  If a party is a corporation, this Lease is signed by its proper
corporate officers and its corporate seal is affixed.



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year aforesaid.
 
 
6

--------------------------------------------------------------------------------
